                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRYANT VINEYARDS LTD,                              Case No. 19-cv-04363-EMC
                                   8                    Plaintiff,
                                                                                            ORDER RE PLAINTIFF’S EX PARTE
                                   9             v.                                         APPLICATION FOR TEMPORARY
                                                                                            RESTRAINING ORDER
                                  10     LAUREN RIDENHOUR,
                                                                                            Docket No. 14
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has filed a motion for a temporary restraining order (“TRO”). Plaintiff asks that

                                  15   Defendant, as well her agents and those in active concert or participation with her or them, refrain

                                  16   from disclosing, using, or communicating confidential information of Plaintiff. The Court hereby

                                  17   orders Defendant to file an opposition to the motion for a TRO by Wednesday, August 21, 2019.

                                  18   There shall be no reply brief. A hearing on the motion is hereby scheduled for Friday, August 23,

                                  19   2019, at 10:30 a.m.

                                  20          Although the Court is setting a hearing for August 23, it notes that, based on its review of

                                  21   Plaintiff’s papers, it is difficult to see why the parties cannot reach some sort of agreement

                                  22   preserving the status quo pending full briefing and a hearing in the context of a motion for a

                                  23   preliminary injunction. Prior to the August 23 hearing, the parties are ordered to meet and confer

                                  24   to determine if they can reach an agreement to that effect. If they are not able to reach an

                                  25   agreement, they must be prepared to address why; each side must also be prepared to identify what

                                  26   its last offer of compromise was.

                                  27          Immediately upon receipt of this order, Plaintiff shall (1) give oral notice of this order,

                                  28   the briefing schedule, the hearing date, and the meet-and-confer requirement to Defendant and (2)
                                   1   shall serve a copy of this order on Defendant (email service is acceptable). Plaintiff shall then

                                   2   immediately file a declaration certifying compliance with this part of the order.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: August 20, 2019

                                   7

                                   8                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
